A careful study of the opinion of the majority in this case has not brought my mind to a concurrence with the forcible reasoning of my associates nor the construction which they have placed upon article 3017 of the Revised Statutes. The question at issue is of such importance that I must challenge the correctness of the conclusion reached by the majority as to the extent of the railroad's liability, but more especially the soundness of the reasoning by which that conclusion has been reached. It is difficult to define with exactness the point of difference between the majority and myself, but it will be understood from this statement of our respective positions. The majority hold that "contracts and arrangements such as that made by this company with its employes are not essential and not peculiar to that business but collateral to it." I believe that the purposes of the contract by which the railroad company agreed to care for the sick employe and the maintenance of the camp were reasonablyincident to the ownership of a railroad and to its operation in conveying "freight or passengers" and was a valid exercise of power implied in the grant of its charter, and that the railroad company should be held liable for a death caused by the negligence of an employe engaged in the performance of the contract. Commonwealth v. Boston  L.R.R. Co., 126 Mass. 68.
At common law no right of action existed in favor of the heirs or representatives of a deceased person for injuries which resulted in the *Page 405 
death of such person, and our statute was enacted to correct this defect in the common law. The existing evil and the object of such statutes is well expressed in the preamble to Lord Campbell's Act (9 and 10 Vict., chap. 93), in this language: "Whereas, no action at law is now maintainable against a person who, by his wrongful act, neglect or default, may have caused the death of another person, and it is oftentimes right and expedient that the wrongdoer in such case should be answerable in damages for the injury so caused by him: Be it therefore enacted, * * * that whensoever the death of a person shall be caused by wrongful act, neglect or default, and the act, neglect or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, then, and in every such case, the person who would have been liable if death had not ensued shall be liable to an action for damages, notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to felony." The statutes of this State upon this subject embody the substance of the English statute. The differences do not affect the question before us. The first act was passed by the Legislature of Texas in 1860, the first section of which is in these words: "If the life of any person is lost by reason of the negligence or carelessness of the proprietor or proprietors, owner, charterer or hirer of any railroad, steamboat, stagecoach, or other vehicle for the conveyance of goods or passengers, or by the unfitness, gross negligence or carelessness of their servants or agents, and whensoever the death of a person may be caused by wrongful act, neglect, unskillfulness or default, and the act, neglect, unskillfulness or default is such as would (if death had not ensued) have entitled the party injured to maintain an action for such injury, then and in every such case the person who would have been liable if death had not ensued shall be liable to an action for damages, notwithstanding the death of the person injured, although the death shall have been caused under such circumstances as amount in law to a felony." In 1879 the revisers embodied that section in the Revised Statutes but divided it into articles 2899 and 2900, title 52. Article 2899 was amended in 1887 so as to omit the word "gross," and again, in 1892, so as to make receivers of railroad companies liable, and as thus amended those articles are embraced in article 3017 and 3018 of the present Revised Statutes. The commissioners of revision, in 1879, made a report of their work to the Legislature, in which they said of title 52: "This title has been carefully rearranged with reference to existing laws and decisions. No changes have been made except in the phraseology of the law." See 2 vol. Sayles' 1st ed. Texas Civil Statutes, 728. Hendrick v. Walton, 69 Tex. 192
[69 Tex. 192], cited by the majority, was decided in 1887, since which time the law has been twice amended without change that affects the question under discussion. The decision in that case does not bear upon the interpretation of article 3017. The fact that the law was twice reenacted *Page 406 
without change shows that the Legislature was content to leave the law in its original form.
The present law, so far as involved in this decision, is embodied in these articles:
"Art. 3017. An action for actual damages on account of injuries causing the death of any person may be brought in the following cases:
"1. When the death of any person is caused by the negligence or carelessness of the proprietor, owner, charterer or hirer of any railroad * * * or by the unfitness, negligence or carelessness of their servants or agents."
"Art. 3018. The wrongful act, negligence, carelessness, unskillfulness or default mentioned in the preceding article must be of such character as would, if death had not ensued, have entitled the party injured to maintain an action for such injury."
The two articles manifestly constitute a remedial law, which should be construed liberally to effectuate the purpose for which it was enacted. Beech v. Bay State Steamboat Co., 16 Howard's Prac. Rep., 1; Same v. Same, 6 Abbott's Prac. Rep., 420; Haggerty v. Central Ry. Co., 31 N.J. Law, 349. In the last case cited the Supreme Court of New Jersey in commenting upon an act similar to our own said: "The design of the act can not be mistaken. It is entirely and in the highest sense remedial in its nature. Its object was to abolish the harsh and technical rule of the common law — `actio personalis moritur cum persona.' The rule had nothing but prescriptive authority to support it; it was a defect in the law, and this statute was designed to remove that defect. It is therefore entitled to receive the liberal construction which appertains to remedial statutes. The mischief to be redressed was the nonexistence of a remedy for an admitted wrong. It is clearly, therefore, the duty of the court to advance the remedy — which most certainly would not be done by refusing to sustain the present suit."
Article 3268 of the Revised Statutes prescribes the following rule for construction of statutes: "The following rules shall govern in the construction of all civil statutory enactments: * * *
"6. In all interpretations the court shall look diligently for the intention of the Legislature, keeping in view at all times the old law, the evil and the remedy."
The common law being in force in this State, where it has not been abrogated, we must look to it for an interpretation of the terms of our statute. Suth. Stat. Const., sec. 334; Beach v. Bay State S. Co., 16 How. Prac., 3. In the case last cited the court was construing a statute which imposed a penalty and gave right of action, and said: "With regard to the penal section of the Act of 1849, we can not, by that, construe the remedial section. Each stands by itself on the well known rules of construction; a strict construction for the one, a liberal construction for the other; and in the absence of anything to the contrary, we are to suppose that the Legislature intended that the acts in question *Page 407 
should be interpreted according to those rules, which are part and parcel of the law of the land, recognized by the Legislature as well as by the judiciary; and all laws, it must be presumed, are framed in reference to them." Mr. Sutherland, in section 334, in speaking of the construction of legislative acts, says: "Statutes are not, and can not be, framed to express in words their entire meaning. They are framed like other compositions to be interpreted by the common learning of those to whom they are addressed; especially by the common law, in which it becomes at once enveloped, and which interprets its implications and defines its incidental consequences. That which is implied in a statute is as much a part of it as what is expressed." Guided by these general rules I will give my views of the proper interpretation of our statute.
The first question that arises is, what must be the character of the business pursued by the servant at the time the injury occurs to render the railroad company liable for death resulting from negligence of such servant? which must be determined by construing the language of article 3017: "When the death of any person is caused by the negligence or carelessness of the proprietor, owner, charterer or hirer of any railroad, steamboat, stage-coach, or other vehicle for the conveyance of goods or passengers." The majority opinion limits liability to deaths caused in a business that is "peculiar to the owner of a railroad." I have found no case which bears more directly upon the issue than the following cited by the majority: Commonwealth v. Boston  L. Ry. Co., 126 Mass. 61; Daley v. Boston  A. Ry. Co., 147 Mass. 101; Claxton's Admr. v. Lexington  B.S. Ry. Co., 13 Bush., 636. In the first case cited, a railroad train was being operated upon a spur track, which did not belong to it but was used with the consent of the owner, for the purpose of carrying passengers to the boat wharf and of receiving them from such wharf. It was objected by the defendant in that case that because the injury did not occur upon its railroad track or within the limits of the railroad, which belonged to the company, it was not liable under the statute for the death; but the Supreme Court of Massachusetts held to the contrary, and used this language: "It is apparent that the use of this track was reasonably incident to the business in which the corporation was lawfully engaged." While that was a clear case of liability, the sentence quoted announces the general principle recognized by the authorities, that a corporation may exercise all powers reasonably incident to the powers granted by its charter when used for the purpose of forwarding its business. In the second case cited from Massachusetts, the deceased, a servant of defendant, was working in the hold of a schooner shoveling coal which was hoisted from the schooner and delivered on the wharf of the railroad company and was put upon defendant's cars. Defendant contended that "the business of unloading vessels is that of stevedores and not of railroad corporations, and the negligence alleged was not that of a corporation operating a railroad." The court held that "the words `operating a *Page 408 
railroad' describes the kind of corporation intended to be subjected to the liability there imposed, and not the work immediately in the process of performance by it." The decision is in response to the defendant's contention and is not obiter dictum as claimed by my brethren. The words "proprietor, owner, charterer or hirer of any railroad," used in our statute, designate the persons to be liable and does not refer to any particular business, except it must be such as pertains to the business of a railroad company, as carriers of freight and passengers.
The gist of the decision in the case of Claxton's Admr. v. Lexington  B.S.R.R. Co., before cited, is expressed in this extract: "The Legislature has seen proper to invest this company with a twofold character. For the purpose of constructing and operating a line of railway, it is a railroad company; but for the purpose of mining, and of delivering the products of its mines on the line of the railway for shipment, it is a mining company; and the tramway and cars in use at the time the alleged negligent killing was done are the usual and necessary attachments to mining operations, and were in no sense incidents to the railroad owned by the appellee. The agents and servants in charge of the tramway were engaged in mining operations, and not in managing, controlling or operating the company's railway." The decision is put upon the ground of the dual character of the corporation; the work being done was not that of the railroad corporation, therefore not within the terms of the statute. The strong implication is that the railroad company would have been held to be liable if the transaction in which the injury occurred had been reasonably incident to its business as a railroad company.
The rule of the common law, by which the terms of our statute should be interpreted, is clearly expressed in these cases: Texas St. L. Ry. Co. v. Robards, 60 Tex. 545; Indianola v. Gulf W.T.  P. Ry. Co., 56 Tex. 544; Madison  Plank R. Co. v. Watertown P. Ry. Co., 5 Wis. 182; Clark v. Farrington,40 Wis. 339.
In the case of Texas  St. L. Ry. Co. v. Robards, 60 Tex. 545
[60 Tex. 545], the power of a railroad company to make a contract for a purpose incidental to its business was involved. The railroad company owned land at the junction of its road with the Texas 
Pacific, laid out in lots and streets, which it desired to sell for town purposes. The company entered into a contract with Cain and Robards by which they agreed to erect and run at that place a hotel in first-class style, in consideration of which the railroad company agreed that it would perpetually maintain a depot and station at that particular point. The railroad company moved the depot and station from that place and the party who was to keep the hotel brought suit for damages. The railroad company pleaded that the contract was ultra vires; but our Supreme Court held, that it was within the authority of the corporation to make the contract because it was incident to and proper for the carrying on of its business in connection with the operation of its road and the sale of its town lots. *Page 409 
In delivering the opinion of the court the following propositions are laid down:
"First. The power of a corporation to contract extends not merely to such subjects as are absolutely essential or indispensable to the performance of specified acts authorized by its charter, but also to such (not being prohibited by law, nor against public policy) as are designed and may be useful in promoting the main enterprise.
"Second. As between the corporation and strangers, the contract of the former is presumed to be within its power, and the burden is upon the party asserting the contrary to establish the incapacity of the corporation to make the contract.
"Third. While corporations have no capacity to contract with reference to subjects entirely foreign to the purposes for which they were created, still they are bound by contracts made for purposes which they have treated as being within the object of their charters, and which are not clearly shown not to be included therein. Waterman on Spec. Perf. of Cont., par. 222; Pierce on Railroads, 499, etc.; Indianola v. Gulf W.T.  P. Ry. Co., 56 Tex. 602, etc.
"Then applying these rules to the contract under consideration, does it appear to be beyond the power of the corporation? The prime object for its creation was the construction and operation of a railroad between the termini designated; this was the specified object and directly authorized by the charter. The law also expressly authorized the company to receive donations of land, and not only authorized, but required, that it should be sold and conveyed if not necessary for the operation of the road. It appears that the company had in some way or another secured the title to the land upon which the town of Ferguson had been located, and as it was not necessary to the operation of the road, the company desired to sell it to the best advantage. Any contract, therefore, not prohibited by law, nor against public policy which would aid the sale of the land at an advanced price, would result in promoting the main enterprise. The design of the contract was to increase the travel and business of the road and to enhance the value of the lots, and thereby promote the construction and operation of the road. The purposes of this contract were treated by the company as within the objects of its charter."
Indianola v. Gulf W.T.  P. Ry. Co., 56 Tex. 594
[56 Tex. 594], asserts the same propositions of law. The railroad company had bound itself to construct its railroad to Victoria in consideration of a grant of right of way over the streets of Indianola, but failed to build the railroad as agreed, and, to a suit upon its bond, pleaded a want of authority to make it. This court held the road bound and said: "The power of a corporation, in respect to contracts and business dealings, extends not merely to those which are absolutely essential and indispensable to the performance of the specified acts authorized by its charter, but as well to those which, not being prohibited by statute or public policy, are designed and may be useful to promote the main enterprise. The choice *Page 410 
of means which are reasonably promotive of the main purpose is with the corporation; and where different methods stand this test, judicial tribunals will not revise its discretion by holding that the one chosen was not indispensable, and that another might have been more wisely taken," etc.
In Clark v. Farrington, before cited, the Supreme Court of Wisconsin expressed the rule in this language:
"We have, then, two established propositions of law:
"1. A corporation can exercise no powers except those conferred by its charter.
"2. In executing those powers it may adopt any proper and convenient means tending directly to their accomplishment, and not amounting to the transaction of a separate, unauthorized business."
In the light of these authorities and the absence of anything to the contrary, I claim that the business pursued by the servant at the time of the injury need not be peculiar to the "owner, etc., of a railroad," but must be reasonably incident to and used to promote the business of the railroad company as such.
The question upon which this case rests is, was the contract between the Missouri, Kansas  Texas Railway Company of Texas and its servant reasonably incident to the business of conveying passengers and freight? The terms of the contract and the acts of the corporation done in execution of the agreement are sufficiently set out in the main opinion and need not be repeated. Alonzo Dickson was a section-hand upon the railroad of the plaintiff in error, and, having contracted the disease of smallpox, was entitled under that contract to be cared for and treated by and at the expense of the railroad company. If it was within the power of the corporation, "as the owner of arailroad," to make such a contract, then it was valid, otherwise it was not, because the company had no such authority to contract except as the owner of a railroad. The court judicially knows what everybody knows, and all know that this railroad employs a great number of persons in the various departments of its business, and that such persons are exposed, in the performance of their duties, to many dangers of injury and disease. The greater number perhaps of such employes are single men and away from home while engaged in their work; if injured or they become sick the result would be that in leaving the service and going to their homes, or other places, for treatment the force would be disorganized and a thorough control of the railroad's force could not be maintained; therefore, it is important to the railroad company to maintain its force in such shape and condition that it can be relied upon at any time, and for that reason the contract would be within the power of the company as a reasonable and proper aid to its business. But there is another important phase of this question, which is, that in cases of injuries to their employes, railroad companies are held liable for damages and for necessary medical and surgical treatment, nursing and the like. It *Page 411 
becomes important, therefore, that those to whom the corporation may be liable shall be treated skillfully and carefully in order to protect it from damage which might occur by reason of the fact that the care taken of them even at home would not be so good as that which would be furnished in a hospital, maintained by the corporation, provided with nurses, physicians, and all the necessary appliances. In view of these facts, I believe that the power to make this contract is as nearly related to the operation of a railroad as was the contract for the erection and maintenance of a hotel, to forward the interests of the company by increasing travel and business and to aid in the sale of its town lots, which was held to be reasonably incident to the operation of the railroad. Indeed, it seems to me that the decision of this court in the case of Lipscomb v. Railway Company, 95 Tex. 5, fully sustains the liability of the corporation under the contract involved in this litigation. In that case it was held that a servant engaged in guarding a depot building which belonged to the railroad company was engaged in such business as was incident to the ownership and operation of the railroad, and the railroad company was held liable for a death caused by a negligent act done in the discharge of the duty of guarding the house. The guard was engaged in performing the railroad company's implied contract to safely keep goods committed to its care. Also, while keeping watch over and nursing the sick servant whose work was to repair the railroad track, was as near to the operation of the road as he who protected the house in which freight was stored or passengers received. Ablo was engaged in performing the railroad company's contract with Dickson which was made to aid the business of conveying passengers and freight. The subject of the contract made by plaintiff in error with its servants was not further removed from the operation of the railroad than the loan of money by a corporation to contractors who were building a plank road. Madison W.  M.P.R. Co. v. Watertown  P. Ry. Co., 5 Wis. 173.
I respectfully suggest that the limitation placed by the majority opinion upon the terms of article 3017 is not supported by authority cited in that opinion, nor by any that I have been able to find. So far as my investigation has enabled me to discover any cases bearing upon the question, they are unanimous in the support of the proposition that a railroad company, as such, is empowered to make all contracts and to perform all things reasonably incident to the carrying on and promotion of its business in operating the railroad itself. I confidently assert, that the contract between the Missouri, Kansas  Texas Railway Company and its employes, for medical and surgical attention and for care and treatment, is within the power of that corporation, as a railroad corporation, and is valid. Indeed this court has so held in the case of Missouri K.  T. Ry. Co. v. Wood, 95 Tex. 223, in which another phase of the transaction now under investigation was presented, involving liability to Wood for sickness alleged to have been caused by the negligence of Ablo, who was then in the discharge of the same duty as when *Page 412 
he did the act charged to have caused the death of Freeman. It was held in that case that the railroad company was liable for the injury occasioned by Ablo's negligence. That decision could not have been rendered except upon the ground that the business in which Ablo was engaged was one the railroad company was authorized to engage in, for at common law, as well as under the statute, a corporation is not liable for injury resulting from the negligence of one who is not at the time engaged in its business, although he may be in its employ. The contract being valid the railroad company could perform it by the use of "any proper and convenient means, not forbidden by law, nor contrary to public policy." Clark v. Farrington, 40 Wis. 340; Texas  St. L. Ry. Co. v. Robards, 60 Tex. 551.
When the Legislature has placed a construction upon its enactments, that construction must be followed by the courts, and for such construction of this law I invite attention to the history of this legislation hereinbefore given. The first section of the Act of 1860, heretofore quoted, defined the liability of railroad companies in cases of death by wrongful acts by this language: "Whenever the death of a person may be caused by wrongful act, negligence, unskillfulness or default, and the act, negligence, unskillfulness or default is such as would (if death had not ensued) have entitled the party injured to maintain an action for such injury, then and in every such case the person who would have been liable if death had not ensued shall be liable to an action for damages notwithstanding the death of the person injured and although the death shall have been caused under such circumstances as amount in law to a felony." Under that act the test to be applied was, could the deceased, if he had not died, have recovered from the railroad company for the injury inflicted; if so, the persons named in the act could recover for the death. The revisers' report to the Legislature construed articles 2899 and 2900 of the Revised Statutes to mean the same as the law of 1860. The Legislature adopted the revision under that construction, hence to ascertain the intention of the Legislature we must construe those articles as if the language were arranged as in the original act, and the intention of the Legislature thus ascertained must prevail. By the terms of the Act of 1860 the proof which would establish a right in Freeman to recover for the injury would prove the right of plaintiffs to recover for his death.
But section 3018, in itself, conveys the same meaning as the first section of the Act of 1860. The language, "The wrongful act, negligence, carelessness, unskillfulness or default mentioned in the preceding article must be of such character as would, if death had not ensued, have entitled the party injured to maintain an action for such injury," requires that the plaintiff in such case shall prove a state of facts that would entitle the deceased to recover if he were living and plaintiff in the suit. Elliot v. St. Louis  I.M.C. Ry. Co., 67 Mo., 274. The converse of the proposition expressed in section 3018 is, "if the wrongful act, negligence, carelessness, unskillfulness or default mentioned in the *Page 413 
preceding article be of such a character as would, if death had not ensued, entitle the person injured to maintain an action for such injury," then the plaintiffs may recover. The rule of construction which assumes the correctness of the converse of a proposition has been recognized by this court in the case of Palmer v. Wilson, 18 Tex. 592. In that case the validity of a sale under judgment and execution was before the court and Chief Justice Hemphill said: "If, then, the judgment, execution and sale would conclude the plaintiff if he had been sued by the defendant, not only as to all the right he had at the time of the sale, but that prima facie he had some right upon which the judgment and sale could operate, it would seem, e converso, that where the plaintiff (who was defendant in execution) brings the suit against the purchaser (as is the defendant here), and the defendant either offers in evidence his sheriff's deed or gives notice that he will offer it on his behalf, the plaintiff is not required to do more than to show that his right to the land (admitted as this right is by implication from the judgment, levy and sale, and which implication is very strong against the purchaser) did not pass from him by such sale." The argument is equally forcible and legitimate in the construction of the statute now before us; besides, such construction conforms to the law as as it was before the revision and to the intention of the Legislature in adopting the revision.
The most plausible argument adduced in support of the main opinion is stated thus: "Such a construction of the statute would, as we have seen, take away all foundation for the discrimination which the Legislature has made between those engaged in the business specified in the statute and other persons and corporations, making the former responsible for deaths occurring in the prosecution of collateral businesses when others engaged in like businesses are not held to a like accountability." To that proposition I reply, that the liability sought to be fixed upon the railroad company is founded upon the fact that the contract was incidental to and in aid of its business as owner of a railroad engaged in conveying "goods and passengers," and the maintenance of the camp was a means of performing the contract, therefore the discrimination suggested would rest upon the same foundation that supports the statutory classification. A depot building in which freight has been stored either to be transported, or to be delivered after transportation, is, in law, a warehouse of the company. The railroad could not carry on such business disconnected from its business of "conveying goods and passengers." If, in the town of Rice (where the facts of the Lipscomb case occurred), there had been a warehouse maintained by a corporation created for that purpose, and if such corporation had employed a guard, who, under the same facts as in the Lipscomb case, caused the death of another, the warehouse corporation would not be liable under the second clause of our statute as construed by this court. This would produce sharp discrimination against the railroad company's warehouse business, but that would not make the classification invalid; if so, the Lipscomb case was improperly decided. If it should be held *Page 414 
that each business which may be followed by a railroad company or other corporation or person embraced in article 3017, Revised Statutes, which is incidental to and in aid of its main business, must, considered as a separate business, have the same foundation for a discrimination as to its liability as that upon which the classification was made, then it would involve this whole subject in inextricable difficulty. If this statute was susceptible of two constructions, one of which would render the law unconstitutional, and the other would sustain it, then the court should adopt the latter, because the law would presume that the Legislature intends to conform to the Constitution. When, however, the intention of the Legislature is manifest and plain, it must be declared by courts, though the statute fall. Courts take great liberty with words in order to discover the legislative intent, but that intent can not be displaced for any purpose.
From my point of view these objections to the majority opinion present themselves: First. It applies to a remedial statute the most rigid rule of construction, thereby limiting the liability instead of promoting the remedy. Second. In construing the terms of the statute, the rules of the common law are disregarded, its interpretation and limitations are not applied. Third. The opinion does not reflect the manifest intention of the Legislature, but denies relief wherein the lawmakers intended to give it, and acquits the railroad company from liability that the Legislature intended to fix upon it. Fourth. The statute prescribes the plain and simple rule, that the right of the deceased to recover for the injury shall be the standard by which to determine the right of his relatives to recover for his death; but the opinion destroys that rule and affords no safe guide by which to determine the rights of parties in cases like this.